 



Exhibit 10.1

[DTE ENERGY COMPANY LETTERHEAD]

To:                                         

This Agreement is made pursuant and subject to the provisions of the DTE Energy
Company (“Company”) 2001 Stock Incentive Plan (“Plan”). Effective XXXXXXXX the
Company hereby grants to XXXXXXXXXX a long-term grant consisting of XXXXX
Restricted Shares.

The shares of Restricted Stock shall be original issue shares or shares of
Common Stock purchased by the Company in the open market. A certificate
registered in your name, and held by the Company or its duly authorized
representative, shall represent such shares. The certificate shall be endorsed
with an appropriate legend referring to the applicable restrictions. Your right
to receive Restricted Stock vests 3 years from the effective date of the grant
and the certificates will be issued to you shortly thereafter.

By accepting this grant you consent to any action taken under the Plan by the
Company’s Board of Directors and agree to be bound by the terms of this
Agreement and the enclosed booklet “DTE Energy Company Board of Directors
Restricted Stock Agreement” which is an integral part of this document. You will
be deemed to have accepted this grant unless you notify the Corporate Secretary
in writing to the contrary.

                                                                                
Anthony F. Earley, Jr.
Chairman & Chief Executive Officer





--------------------------------------------------------------------------------



 



(STOCK AGREEMENT COVER) [k96274k9627401.gif]

 



--------------------------------------------------------------------------------



 



(DTE BANNER) [k96274k9627402.gif]

DTE Energy Company
Board of Directors

Restricted Stock Agreement



DTE Energy Company
Restricted Stock

As a new member of the DTE Energy Company (the “Company”) Board of Directors,
(the “Board”) you have been granted 1,000 shares of Restricted Stock.

The shares of Restricted Stock are shares of DTE Energy common stock that were
purchased in the open market or are original issue shares. Such shares are
represented by a certificate or certificates registered in your name, that are
endorsed with an appropriate legend referring to the restrictions set forth
below and held by the Company or its duly authorized representative.

Shareholder Rights

Upon the Grant Date, you have all of the rights of a shareholder with respect to
the shares of Restricted Stock covered by your Grant Agreement; including the
right to vote the shares of Restricted Stock and receive the amount of any
dividends that may be paid thereon. Such shares may not be transferred prior to
vesting. Any additional shares of Common Stock or other securities that you may
become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization, or any other change in the capital structure of the Company
shall be subject to the same vesting and transferability restrictions as the
shares of Restricted Stock covered by your Grant Agreement.

Grant Term and Vesting

Your right to receive Restricted Stock will vest 3 years from the Grant Date. If
your service as a Board member ends before your Restricted Stock vest,
generally, your rights to any Restricted Stock will be forfeited. However, in
the case of death or disability, you or your designated beneficiary will retain
the rights to a prorated number of shares of Restricted Stock based on the
number of months served as a Board member divided by the total number of months
in the vesting period. Restrictions are lifted and Restricted Stock distributed
after death or disability.

Other Information

Beneficiary Designation

You may name any beneficiary to inherit the right to these grants according to
the applicable terms. Each designation will revoke all prior designations and
will be effective only when filed with the Corporate Secretary.

Transferability

Except as provided for separately, these grants are nontransferable and are
subject to risk of forfeiture. You may not sell, transfer, pledge, exchange, or
otherwise dispose of these grants or the right to receive cash or Common Stock
thereunder except in the event of your death or disability. If you have a valid
beneficiary designation on file with the Corporate Secretary, your rights under
these grants will pass to your designated beneficiary. Otherwise, your rights
under these grants will pass to your estate or beneficiary in accordance with
your will or, if you do not have a will, your rights under these grants will
pass in accordance with the laws of descent and distribution. The Board, in its
sole discretion, may waive the restrictions on transferability with respect to
all or a portion of the shares subject to these grants.

Participant Bound by Plan

You acknowledge that a copy of the DTE Energy Company 2001 Stock Incentive Plan
(the “Plan”) has been made available to you and you agree to be bound by all the
terms and provisions thereof. All references herein to the Plan shall mean the
Plan as in effect on the Grant Date.

Taxes

You are responsible for paying any applicable federal, state, local or foreign
tax in connection with dividends received from the Restricted Stock or the value
of Restricted Stock on the vesting date. Under the current tax laws, this
compensation considered ordinary income.

(CHART PICTURE) [k96274k9627403.gif]







 



--------------------------------------------------------------------------------



 



This booklet provides an overview of DTE Energy’s Restricted Share Agreement. It
does not contain all of the rules and governing terms included in the Plan. If
there are any differences between the information in this booklet and the Plan
documents, the Plan documents will govern. You are entitled to a copy of the
Plan document that governs this grant and may require a copy by contacting the
Corporate Secretary.

This document constitutes part of a prospectus covering shares that have been
registered under the Securities Act of 1933.

(DTE ENERGY LOGO) [k96274k9627404.gif]

 